   8:20-cr-00135-RFR-MDN Doc # 38 Filed: 08/18/20 Page 1 of 2 - Page ID # 81




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:20CR135

        vs.
                                                       ORDER ON APPEARANCE FOR
RONCHE L. SCAIFE,                                      PRETRIAL RELEASE VIOLATION

                      Defendant.


        The defendant appeared before the Court on August 18, 2020 regarding Petition
for Action on Conditions of Pretrial Release [32]. Richard McWilliams represented the
defendant. Matt Lierman represented the government. The defendant was advised of
the alleged violation(s) of pretrial release, the possible sanctions for violation of a release
condition, and the right to a hearing in accordance with the Bail Reform Act. 18 U.S.C. §
3148.
        The defendant entered an admission to violating condition(s) of release. The Court
took judicial notice of the petition and violation report. The Court finds the defendant
freely, knowingly, intelligently, and voluntarily admitted violating release condition (k).
The Court further finds there is clear and convincing evidence that a condition was
violated. Therefore, the Court finds the defendant violated the Order Setting Conditions
of Release [26].
        The government requested an order of revocation and detention. The defendant
requested release on present or amended conditions. After consideration of the report of
Pretrial Services and the arguments of the parties, and affording the defendant an
opportunity for allocution, the Court finds there is no condition or combination of
conditions of release that will assure that the defendant will not flee or pose a danger to
the safety of any other person or the community; and the defendant is unlikely to abide
by any condition or combination of conditions of release. The government’s request for
revocation and detention is granted. The Order Setting Conditions of Release [26] is
revoked and the defendant shall be detained until further order of the court.
   8:20-cr-00135-RFR-MDN Doc # 38 Filed: 08/18/20 Page 2 of 2 - Page ID # 82




       The defendant is committed to the custody of the Attorney General or his
designated representative for confinement in a correctional facility separate, to the extent
practicable, from persons awaiting or serving sentence or being held in custody pending
appeal. The defendant shall be afforded a reasonable opportunity for private consultation
with defense counsel. On order of the Court of the United States or on the request of an
attorney for the government, the person in charge of the correctional facility shall deliver
the defendant to the United States Marshal for purpose of an appearance in connection
with a court proceeding.


       IT IS SO ORDERED.


       Dated this 18th day of August, 2020.

                                                  BY THE COURT:

                                                  s/ Susan M. Bazis
                                                  United States Magistrate Judge




                                              2
